                                  Case 20-12808                  Doc 1        Filed 11/01/20            Page 1 of 18

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


                                  Delaware
 ____________________ District of _________________
                                        (State)
 Case number (If known): _________________________ Chapter _____                                                                    Check if this is an
                                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                            Friendly's Restaurants, LLC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer
                                               6 ___
                                              ___ 1 – ___
                                                       1 ___
                                                          6 ___
                                                             7 ___
                                                                0 ___
                                                                   6 ___
                                                                      9 ___
                                                                          6
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business

                                               1855      Boston Road
                                              ______________________________________________              _______________________________________________
                                              Number     Street                                           Number     Street

                                               Suite 300
                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                                  Wilbraham                   MA         01095
                                              ______________________________________________              _______________________________________________
                                              City                        State    ZIP Code               City                      State      ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




 5.   Debtor’s website (URL)                  ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                                  Case 20-12808             Doc 1        Filed 11/01/20              Page 2 of 18

Debtor         Friendly's Restaurants, LLC
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                      
                                          x Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          x None of the above
                                          

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              7 ___
                                             ___ 2 ___
                                                    2 ___
                                                       5

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                          x Chapter 11. Check all that apply:
                                          
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).
                                                          x
                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                         Case 20-12808          Doc 1          Filed 11/01/20             Page 3 of 18

Debtor           Friendly's Restaurants, LLC
                _______________________________________________________                          Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases            
                                              x No
       filed by or against the debtor
       within the last 8 years?                Yes.    District _______________________ When _______________ Case number _________________________
                                                                                              MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                   District _______________________ When _______________ Case number _________________________
                                                                                              MM / DD / YYYY

 10.   Are any bankruptcy cases                No
       pending or being filed by a
                                              x Yes.
                                                               See Schedule 1
                                                        Debtor _____________________________________________              See Schedule 1
                                                                                                             Relationship _________________________
       business partner or an
       affiliate of the debtor?                                   Delaware
                                                        District _____________________________________________ When                11/01/2020
                                                                                                                                  __________________
       List all cases. If more than 1,                                                                                            MM / DD / YYYY
       attach a separate list.                          Case number, if known ________________________________



 11.   Why is the case filed in this          Check all that apply:
       district?                              x Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.
                                              x A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                              

 12.   Does the debtor own or have            x No
                                              
       possession of any real                  Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                          It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard? _____________________________________________________________________

                                                          It needs to be physically secured or protected from the weather.

                                                          It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).

                                                          Other _______________________________________________________________________________



                                                       Where is the property?_____________________________________________________________________
                                                                                 Number          Street

                                                                                 ____________________________________________________________________

                                                                                 _______________________________________         _______ ________________
                                                                                 City                                            State ZIP Code


                                                       Is the property insured?

                                                          No
                                                          Yes. Insurance agency ____________________________________________________________________

                                                                Contact name     ____________________________________________________________________

                                                                Phone            ________________________________




               Statistical and administrative information




 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 20-12808   Doc 1   Filed 11/01/20   Page 4 of 18
                                Case 20-12808              Doc 1          Filed 11/01/20         Page 5 of 18

Debtor         Friendly's Restaurants, LLC
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ Matthew P. Ward
                                            _____________________________________________            Date        11/01/2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            Matthew P. Ward
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Womble Bond Dickinson (US) LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                            1313 North Market Street, Suite 1200
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            Wilmington
                                           ____________________________________________________             DE
                                                                                                           ____________  19801
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            (302) 252-4338
                                           ____________________________________                             matthew.ward@wbd-us.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            4471
                                           ______________________________________________________  DE
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
                  Case 20-12808        Doc 1     Filed 11/01/20      Page 6 of 18




                                 Schedule 1 to Voluntary Petition

     PENDING BANKRUPTCY CASES FILED BY AFFILIATES OF THE DEBTOR

        On November 1, 2020, each of the affiliated entities listed below (including the debtor in
this chapter 11 case) filed a voluntary petition for relief under title 11 of the United States Code in
the United States Bankruptcy Court for the District of Delaware. A motion will be filed with the
Court requesting that the chapter 11 cases of these entities be jointly administered for procedural
purposes only.

                            Entity Name                      Federal Employer
                                                           Identification Number
               FIC Restaurants, Inc.                      XX-XXXXXXX

               FIC Holdings, LLC                          XX-XXXXXXX

               Neapolitan Group Holdings, LLC             XX-XXXXXXX

               Friendly’s Restaurants, LLC                XX-XXXXXXX

               Friendly’s Franchising, LLC                XX-XXXXXXX
                   Case 20-12808         Doc 1     Filed 11/01/20       Page 7 of 18



                                 FRIENDLY’S RESTAURANTS, LLC
                      WRITTEN CONSENT OF THE MANAGING MEMBER
                                            November 1, 2020


        THE UNDERSIGNED, being the managing member (the “Managing Member”) of Friendly’s
Restaurants, LLC, a Delaware limited liability company (the “Company”), in accordance with the authority
contained in the Delaware Limited Liability Company Act (the “Act”) and the Limited Liability Company
Agreement of the Company (the “Operating Agreement”) as in effect on the date hereof, does hereby
consent in writing that the following resolutions shall have the same force and effect as if duly adopted at
a meeting of the Managing Member, duly noticed, called and held in accordance with the Act and the
Operating Agreement.

        WHEREAS, the Managing Member, acting pursuant to the laws of the State of Delaware, has
considered the financial and operational aspects of the Company’s business;

        WHEREAS, the Managing Member has reviewed the historical performance of the Company, the
market for the Company’s business, and the current and long-term liabilities of the Company;

        WHEREAS, the Managing Member has, over the last several months, reviewed the materials
presented to it by the management of and the advisors to the Company regarding the possible need to
undertake a financial and operational restructuring of the Company;

        WHEREAS, the Managing Member has analyzed each of the financial and strategic alternatives
available to it, including those available on a consensual basis with the principal stakeholders of the
Company, and the impact of the foregoing on the Company’s business and its stakeholders;

         WHEREAS, the Company has negotiated that certain Asset Purchase Agreement, substantially in
the form presented to the Managing Member (the “Purchase Agreement”), to be entered into by and among
the Company, Neapolitan Group Holdings, LLC, a Delaware limited liability company (“Neapolitan”), FIC
Restaurants, Inc., a Massachusetts corporation (“FIC Restaurants”), Friendly’s Franchising, LLC, a
Delaware limited liability company (“Friendly’s Franchising”), FIC Holdings, LLC, a Delaware limited
liability company (“FIC Holdings,” and together with the Company, Neapolitan, FIC Restaurants, and
Friendly’s Franchising, “Sellers”), Amici Partners Group, LLC, a Delaware limited liability company
(together with its permitted successors, designees and assigns, “Buyer”), and, solely for the purposes of
Section 9.23 thereof, Neapolitan, as representative of the Sellers, pursuant to which Sellers shall sell,
transfer and assign to Buyer, pursuant to Sections 363 and 365 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), certain assets and liabilities of the Sellers (the
“Transaction”);

         WHEREAS, in connection with the Purchase Agreement, each of the Sellers will file a voluntary
petition for relief (the “Chapter 11 Case,” and collectively, the “Chapter 11 Cases”) under Chapter 11 of
the Bankruptcy Code (the “Filing”);

        WHEREAS, in connection with the Chapter 11 Cases, Sellers shall file a motion (the “Sale
Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
requesting the entry of an order, substantially in the form presented to the Managing Member (the “Sale
Order”), approving the sale procedures relief requested in the Sale Motion, substantially in the form
presented to the Managing Member (the “Sale Procedures Order”), and authorizing Sellers to consummate
the Transaction upon the terms and conditions therein and pursuant to the Purchase Agreement;
                   Case 20-12808         Doc 1     Filed 11/01/20       Page 8 of 18



        WHEREAS, in connection with the Chapter 11 Cases, Sellers shall also file a joint Chapter 11 plan
of liquidation (the “Plan”) that, subject to the Plan becoming effective, contemplates effectuating the
Transaction as part of the confirmation of the Plan, receiving additional loan funding that will be forgiven
as a substantial contribution under the Plan from Sellers’ secured lender and affiliate, Sun Ice Cream
Finance II, LP, to fund the obligations under the Plan, effectuating the release of other secured and
unsecured claims by certain affiliates of Sellers, and providing payment in full to all other holders of
allowed claims against Sellers;

       WHEREAS, the Managing Member has had an opportunity to review the proposed terms of the
Purchase Agreement, the schedules and exhibits attached thereto, and other information regarding the
Purchase Agreement, the Transaction, and other matters, documents, certificates and agreements
contemplated therein (collectively, the “Related Transactions”); and

         WHEREAS, the Managing Member has had the opportunity to review the Plan, the proposed order
confirming the Plan, the Sale Motion, the proposed Sale Order, the Sale Procedures Order, (collectively,
the “Bankruptcy Documents”), the schedules and exhibits attached thereto, and other information regarding
the Bankruptcy Documents, the transactions contemplated thereby, and the other matters, documents,
certificates and agreements contemplated therein and to effectuate the Filing (collectively, the “Bankruptcy
Transactions”).

    A. Voluntary Petition under Chapter 11 of the Bankruptcy Code

         NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Managing Member, it is
desirable and in the best interests of the Company, its creditors, employees, stockholders and other
interested parties that a petition be filed by the Company seeking relief under Chapter 11 of the Bankruptcy
Code in the Bankruptcy Court;

         FURTHER RESOLVED, that in the judgment of the Managing Member, it is desirable and in the
best interests of the Company and all other parties in interest to affirm the previous appointment of Marc
L. Pfefferle as Chief Restructuring Officer (“CRO”) of the Company and to ratify and approve all actions
taken previously by him in that capacity;

        FURTHER RESOLVED, that the CRO and any officers of the Company (collectively, the
“Authorized Officers”) are authorized on behalf of the Company to execute, verify and file all petitions,
schedules, lists, and other papers or documents, and to take and perform any and all further actions and
steps that any such Authorized Officers deem necessary, desirable and proper in connection with the
Company’s commencement and prosecution of the Chapter 11 Case, with a view to the successful resolution
of such case and consummation of the Transaction and the Related Transactions;

        FURTHER RESOLVED, the Company be, and it hereby is, authorized and directed to perform its
obligations under the Chapter 11 Cases and to take all actions in accordance therewith necessary to
consummate the Filing;

      FURTHER RESOLVED, the Managing Member hereby determines that the Bankruptcy
Documents and the Bankruptcy Transactions are advisable and in the best interests of the Company;

        FURTHER RESOLVED, that the forms, terms and provisions of the Bankruptcy Documents and
the schedules and exhibits attached thereto are, and each hereby is, approved with such changes and
modifications thereto as may be deemed necessary or appropriate by the Authorized Officers, as
conclusively evidenced by such officer’s execution and delivery thereof;



                                                     2
                   Case 20-12808          Doc 1     Filed 11/01/20       Page 9 of 18



        FURTHER RESOLVED, the Company be, and it hereby is, authorized, empowered and directed
to perform its obligations under the Bankruptcy Documents and to take all actions in accordance therewith
necessary to consummate the Bankruptcy Transactions.

    B. Retention of Professionals

        FURTHER RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized,
empowered and directed to retain the law firm of Womble Bond Dickinson (US) LLP (“Womble”) as
bankruptcy counsel to represent and assist the Company in carrying out its duties under Chapter 11 of the
Bankruptcy Code, and to take any and all actions to advance the Company’s rights in connection therewith,
and the Authorized Officers are hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to and immediately upon the Filing, and to cause to be filed an appropriate
application for authority to retain the services of Womble;

        FURTHER RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized,
empowered and directed to retain the services of Duff & Phelps Securities, LLC (“Duff & Phelps”) as the
Company’s mergers and acquisitions advisor, effective as of the date the petition is filed, and in connection
therewith, the Authorized Officers are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the Filing, and to cause to be filed an
appropriate application for authority to retain the services of Duff & Phelps;

         FURTHER RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized,
empowered and directed to retain the services of Carl Marks Advisory Group LLC (“Carl Marks”) as
financial consultants and advisors assisting the CRO in exercising his responsibilities with respect to the
Company, effective as of the date the petition is filed, and in connection therewith, the Authorized Officers
are hereby authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon the Filing, and to cause to be filed an appropriate application for authority
to retain the services of Carl Marks;

         FURTHER RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized,
empowered and directed to retain the services of Donlin, Recano & Company, Inc. (“Donlin”), as the
Company’s claims, noticing, solicitation agent and administrative advisor, effective as of the date the
petition is filed, and in connection therewith, the Authorized Officers are hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
Filing, and to cause to be filed an appropriate application for authority to retain the services of Donlin;

         FURTHER RESOLVED, that the Authorized Officers of the Company be, and hereby are,
authorized and directed to employ any other professionals necessary to assist the Company in carrying out
its duties under the Bankruptcy Code; and in connection therewith, the Authorized Officers are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers prior to or
immediately upon the Filing and cause to be filed appropriate applications with the Bankruptcy Court for
authority to retain the services of any other professionals, as necessary, and on such terms as are deemed
necessary, desirable and proper;

    C. Approval of Asset Purchase Agreement and Sale

        FURTHER RESOLVED, the Managing Member hereby determines that the Purchase Agreement,
the Transaction and the Related Transactions are advisable and in the best interests of the Company;

       FURTHER RESOLVED, that the form, terms and provisions of the Purchase Agreement and the
schedules and exhibits attached thereto are, and each hereby is, approved with such changes and

                                                     3
                   Case 20-12808          Doc 1     Filed 11/01/20       Page 10 of 18



modifications thereto as may be deemed necessary or appropriate by the Authorized Officers, as
conclusively evidenced by such officer’s execution and delivery thereof;

        FURTHER RESOLVED, the Company be, and it hereby is, authorized, empowered and directed
to perform its obligations under the Purchase Agreement and to take all actions in accordance therewith
necessary to consummate the Transaction and the Related Transactions.

    D. General Authority

        FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized
on behalf of the Company to take any and all actions and steps deemed by any such Authorized Officer to
be necessary or desirable to the develop, file and prosecute to confirmation of the Plan and related disclosure
statement;

       FURTHER RESOLVED, that all such other acts or things which would cause the transactions
contemplated by these resolutions to be consummated and performed be, and hereby are, authorized,
approved and adopted;

         FURTHER RESOLVED, that any actions taken by the Managing Member prior to the date of these
resolutions that are within the authority conferred hereby are ratified, confirmed and approved as the act
and deed of the Company;

         FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized,
empowered and directed, in the name and on behalf of the Company, to cause the transactions contemplated
by these resolutions to be consummated and performed in the manner provided therein and from time to
time to do, or cause to be done, all such other acts or things, and to execute and deliver all such agreements,
instruments, certificates and other documents, and to affix and attest thereto, or cause to be done affixed
and attested thereto, the corporate seal of the Company as any Authorized Officer shall deem in its sole
discretion desirable to carry out the purposes and intents of any of the foregoing resolutions; and

         FURTHER RESOLVED, that the signing by any officer of the Company of any of the documents
or instruments referred to in or contemplated by the foregoing resolutions or the taking by it of any actions
to carry out the foregoing shall conclusively establish (i) such officer’s authority to do so from the
Company, (ii) such officer’s determination of the propriety and the necessity, appropriateness or
advisability of such documents or instruments and the actions contemplated thereby, and (iii) the approval
and ratification by the Company of the documents and instruments so signed and the actions referred to
therein or contemplated thereby.




                                     [SIGNATURE PAGE FOLLOWS]




                                                      4
Case 20-12808   Doc 1   Filed 11/01/20   Page 11 of 18
                                 Case 20-12808              Doc 1        Filed 11/01/20       Page 12 of 18


Fill in this information to identify the case:

Debtor name: FIC Restaurants, Inc., et al.
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-_____

                                                                                                                                  ¨ Check if this is an
                                                                                                                                          amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30
Largest Unsecured Claims and Are Not Insiders (Consolidated)                                                                                        12/15

A list of creditors holding the 30 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
Largest unsecured claims.

    Name of creditor and           Name, telephone number, and       Nature of the        Indicate if   Amount of unsecured claim
    complete mailing address,      email address of creditor contact claim                claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                               (for example,        contingent,   claim amount. If claim is partially secured, fill in
                                                                     trade debts,         unliqui-      total claim amount and deduction for value of
                                                                     bank loans,          dated, or     collateral or setoff to calculate unsecured claim.
                                                                     professional         disputed
                                                                     services, and                      Total claim, if    Deduction for      Unsecured
                                                                     government                         partially          value of           claim
                                                                     contracts)                         secured            collateral or
                                                                                                                           setoff

1   US FOODS INC                   Brad K Fisher - VP National Sales     Trade Accounts     ¨C                                                $502,719.13
    9399 W HIGGINS RD              & Service                             Payable
    STE 500                        brad.fisher@usfoods.com                                  ¨U
    ROSEMONT IL 60018              Tel: (847) 720-2476
                                                                                            ¨D
2   ENGIE INSIGHT SERVICES         Tim Clark - Client Service Director   Trade Accounts     ¨C                                                $228,710.75
    INC                            Tim.clark@engie.com                   Payable
    1313 N ATLANTIC ST             Tel: (207) 242-3360                                      ¨U
    STE 5000
    SPOKANE WA 99201-2330
                                                                                            ¨D
3   SMS ASSIST LLC                 accounting@smsassist.com              Trade Accounts     ¨C                                                $32,137.09
    28389 NETWORK PL               Tel: (312) 698-7000                   Payable
    CHICAGO IL 60673-1283                                                                   ¨U
                                                                                            ¨D
4   LEVIN MANAGEMENT               John Vessie                           Trade Accounts     ¨C                                                $11,375.00
    CORPORATION                    jvessie@levinmgt.com.                 Payable
    PO BOX 326                     Tel: (800) 488-0768, ext. 277                            ¨U
    PLAINFIELD NJ 07061-0326
                                                                                            ¨D
5   QUALITY RETAIL SYSTEM                                                Trade Accounts     ¨C                                                $6,056.11
    INC                            Tel: (518) 753-4500                   Payable
    1531 NY RT 67                                                                           ¨U
    SCHAGHTICOKE NY 12154
                                                                                            ¨D
6   URBAN EDGE PROPERTIES          Andrea L. Alexander - Associate       Trade Accounts     ¨C                                                $4,789.71
    LP                             General Counsel                       Payable
    210 ROUTE 4 EAST               alexander@uedge.com                                      ¨U
    PARAMUS NJ 07652               Tel: (201) 571 3597
                                                                                            ¨D
7   MILELLI MORRIS PLAINS LLC Joseph Milelli Jr. - Manager               Trade Accounts     ¨C                                                $3,302.24
    51 HARTER RD              Tel: (973) 539-4340                        Payable
    MORRISTOWN NJ 07690                                                                     ¨U
                                                                                            ¨D



Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                Page 1
                                   Case 20-12808              Doc 1         Filed 11/01/20       Page 13 of 18

Debtor    FIC Restaurants, Inc., et al.                                                                               Case number (if known) 20-_____

    Name of creditor and            Name, telephone number, and       Nature of the          Indicate if   Amount of unsecured claim
    complete mailing address,       email address of creditor contact claim                  claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                (for example,          contingent,   claim amount. If claim is partially secured, fill in
                                                                      trade debts,           unliqui-      total claim amount and deduction for value of
                                                                      bank loans,            dated, or     collateral or setoff to calculate unsecured claim.
                                                                      professional           disputed
                                                                      services, and                        Total claim, if    Deduction for      Unsecured
                                                                      government                           partially          value of           claim
                                                                      contracts)                           secured            collateral or
                                                                                                                              setoff

8   ST JOHN NEUMANN                 Father Christopher Martel               Trade Accounts     ¨C                                                $2,700.00
    CHURCH                          office@sjnnh.org                        Payable
    708 MILFORD RD 101A             Tel: (603) 880-4689                                        ¨U
    MERRIMACK NH 03054
                                                                                               ¨D
9   DISCOVER FINANCIAL              Wanji Walcott - VP and General          Trade Accounts     ¨C                                                $2,400.00
    SERVICES                        Counsel                                 Payable
    2500 Lake Cook Road                                                                        ¨U
    RIVERWOODS IL 60015
                                                                                               ¨D
10 WIND RIVER                                                               Trade Accounts     ¨C                                                $2,245.42
   ENVIRONMENTAL LLC                                                        Payable
   PO BOX 22074                                                                                ¨U
   NEW YORK NY 10087-2074
                                                                                               ¨D
11 GANESH HOSPITALITY LLC                                                   Trade Accounts     ¨C                                                $1,331.71
   ECONO LODGE                                                              Payable
   251 GREENMANVILLE AVE                                                                       ¨U
   MYSTIC CT 06355
                                                                                               ¨D
12 IRON MOUNTAIN RECORDS            Greer Aviv, SVP                         Trade Accounts     ¨C                                                $1,265.35
   PO BOX 27128                     Greer.Aviv@ironmountain.com             Payable
   NEW YORK NY 10087-7128           Tel: (617) 535-2887                                        ¨U
                                                                                               ¨D
13 THE ADT SECURITY                 Jeff Likosar, Chief Financial Officer   Trade Accounts     ¨C                                                $1,170.11
   CORPORATION                                                              Payable
   PO BOX 872987                                                                               ¨U
   KANSAS CITY MO 64187-
   2987
                                                                                               ¨D
14 ABDELMAJID SLASSI                ABDELMAJID SLASSI                       Unclaimed          ¨C                                                $1,147.28
   Address Intentionally Omitted    aslassi@hotmail.com                     Payroll
                                                                                               ¨U
                                                                                               ¨D
15 MYRTLE BEACH FARMS                                                       Trade Accounts     ¨C                                                $1,045.00
   COMPANY INC                      Tel: (843) 448-5123                     Payable
   PO BOX 7277                                                                                 ¨U
   MYRTLE BEACH SC 29572
                                                                                               ¨D
16 CORY FAIRFIELD                   CORY FAIRFIELD                          Unclaimed          ¨C                                                $996.29
   Address Intentionally Omitted                                            Payroll
                                                                                               ¨U
                                                                                               ¨D
17 MATTHEW DOXSEY                   MATTHEW DOXSEY                          Unclaimed          ¨C                                                $912.74
   Address Intentionally Omitted                                            Payroll
                                                                                               ¨U
                                                                                               ¨D
18 CHRISTOPHER LITTLE               CHRISTOPHER LITTLE                      Unclaimed          ¨C                                                $904.15
   Address Intentionally Omitted    cjlittle@gholycross.edu                 Payroll
                                                                                               ¨U
                                                                                               ¨D




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 2
                                   Case 20-12808           Doc 1     Filed 11/01/20        Page 14 of 18

Debtor    FIC Restaurants, Inc., et al.                                                                         Case number (if known) 20-_____

    Name of creditor and            Name, telephone number, and       Nature of the    Indicate if   Amount of unsecured claim
    complete mailing address,       email address of creditor contact claim            claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                (for example,    contingent,   claim amount. If claim is partially secured, fill in
                                                                      trade debts,     unliqui-      total claim amount and deduction for value of
                                                                      bank loans,      dated, or     collateral or setoff to calculate unsecured claim.
                                                                      professional     disputed
                                                                      services, and                  Total claim, if    Deduction for      Unsecured
                                                                      government                     partially          value of           claim
                                                                      contracts)                     secured            collateral or
                                                                                                                        setoff

19 PERUSE SOFTWARE INC                                                Trade Accounts     ¨C                                                $882.00
   436 AMHERST ST STE 222           Tel: ​(603) 626-0016              Payable
   NASHUA NH 03063                                                                       ¨U
                                                                                         ¨D
20 ROBERT STRACHKO                  ROBERT STRACHKO                   Trade Accounts     ¨C                                                $846.82
   Address Intentionally Omitted                                      Payable
                                                                                         ¨U
                                                                                         ¨D
21 NICOLE WHITING                   NICOLE WHITING                    Unclaimed          ¨C                                                $816.41
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
22 JARRAD A BURNS                   JARRAD A BURNS                    Unclaimed          ¨C                                                $808.28
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
23 BRANDON MOURER                   BRANDON MOURER                    Unclaimed          ¨C                                                $779.60
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
24 ADAM BRADY                       ADAM BRADY                        Unclaimed          ¨C                                                $759.69
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
25 ANDREW HARTNETT                  ANDREW HARTNETT                   Unclaimed          ¨C                                                $746.72
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
26 JOSEPH OTTO                      JOSEPH OTTO                       Unclaimed          ¨C                                                $692.67
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
27 DENNIS WILLIAMS                  DENNIS WILLIAMS                   Unclaimed          ¨C                                                $683.44
   Address Intentionally Omitted    dwill7282@gmail.com               Payroll
                                                                                         ¨U
                                                                                         ¨D
28 KRISTEN YOUNG                    KRISTEN YOUNG                     Unclaimed          ¨C                                                $667.78
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
29 TRENTEN TORRES                   TRENTEN TORRES                    Unclaimed          ¨C                                                $664.39
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D
30 ZACHARY BERNSTEIN                ZACHARY BERNSTEIN                 Unclaimed          ¨C                                                $660.42
   Address Intentionally Omitted                                      Payroll
                                                                                         ¨U
                                                                                         ¨D


Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                             Page 3
                    Case 20-12808          Doc 1       Filed 11/01/20        Page 15 of 18




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    ) Chapter 11
                                                          )
FIC RESTAURANTS, INC., et al.,1                           ) Case No. 20-______ (___)
                                                          )
                                   Debtors.               ) (Joint Administration Requested)
                                                          )

                    CONSOLIDATED CORPORATE OWNERSHIP
              STATEMENT PURSUANT TO FED. R. BANKR. P. 1007 AND 7007.1

          Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, attached hereto as Exhibit A is an organizational chart reflecting all of the ownership

interests in FIC Restaurants, Inc. (“FIC”) and its affiliated debtors in the above-captioned

chapter 11 cases as debtors and debtors in possession (collectively, the “Debtors”). The Debtors

respectfully represent as follows:

         1.      Sundae Group Holdings I, LLC directly owns 100% of the equity or membership

interests, as applicable, in Neapolitan Group Holdings, LLC (“Neapolitan”).

         2.      Neapolitan directly owns 100% of the equity or membership interests, as

applicable, in FIC Holdings, LLC (“FIC Holdings”).

         3.      FIC Holdings directly owns 100% of the equity or membership interests, as

applicable, in FIC.

         4.      FIC directly owns 100% of the equity or membership interests, as applicable, in

Friendly’s Restaurants, LLC and Friendly’s Franchising, LLC.


1
  The Debtors in these chapter 11 cases, their jurisdictions of organization, and the last four digits of their U.S.
taxpayer identification numbers are: (1) FIC Restaurants, Inc., a Massachusetts, corporation (1388) (“FIC”); (2) FIC
Holdings, LLC, a Delaware limited liability company (0204) (“FIC Holdings”); (3) Neapolitan Group Holdings,
LLC, a Delaware limited liability company (7922) (“Neapolitan”); (4) Friendly’s Restaurants, LLC, a Delaware
limited liability company (0696) (“Friendly’s”); and (5) Friendly’s Franchising, LLC, a Delaware limited liability
company (4364) (“Franchising”). The Debtors’ corporate headquarters is located at 1855 Boston Road, Suite 300,
Wilbraham, MA 01095.
Case 20-12808   Doc 1   Filed 11/01/20   Page 16 of 18




                    EXHIBIT A

                Organizational Chart
                 Case 20-12808       Doc 1     Filed 11/01/20     Page 17 of 18




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
FRIENDLY’S RESTAURANTS, LLC                             ) Case No. 20-______ (___)
                                                        )
                               Debtor.                  )
                                                        )

                         LIST OF EQUITY SECURITY HOLDERS

         Following is the list of the Debtor’s equity security holders, which is prepared in

accordance with Fed. R. Bankr. P. 1007(a)(3) for filing in this chapter 11 case.

           DEBTOR                 NAME AND ADDRESS OF                   PERCENTAGE OF
                                    EQUITY HOLDER                        EQUITY HELD
 Friendly’s Restaurants, LLC         FIC Restaurants, Inc.                         100%
                                  1855 Boston Road, Suite 300
                                    Wilbraham, MA 01095
Case 20-12808   Doc 1   Filed 11/01/20   Page 18 of 18
